Citation Nr: 1821378	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for osteoarthritis, right knee. 

2. Entitlement to service connection for osteoarthritis, left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A Notice of Disagreement was submitted in June 2015; a Statement of the Case was issued in April 2016; and a VA Form 9 was received in June 2016.  Jurisdiction of the appeal currently resides with the RO in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  Service treatment records (STR) reflect that the Veteran reported having an occasions "trick" right knee on the December 1961 entrance Report of Medical History.  A November 1962 x-ray of the right knee showed that the right tibial tubercle was somewhat deformed; this finding was consistent with the clinically described history of Osgood-Schlatter's disease.  A November 1962 STR noted complaints of right knee grating behind the patella and a large tibial tubercle.  A June 1963 Orthopedic Clinic note reflected that the Veteran complained of knee soreness and stiffness; the diagnostic impression was Osgood-Schlatter's disease and possible chondromalacia, right knee.  In June 1963, the Veteran was placed on a temporary physical profile as a result of right knee Osgood-Schlatter's disease.  An October 1963 Orthopedic Clinic note reflected complaints of right knee pain dating from childhood, "in part felt to have chondromalacia."  It was noted that the right knee x-ray showed evidence of old Osgood-Schlatter's disease.  The diagnostic impression was painful right knee, questionable etiology, and rule out chondromalacia and/or recurrent synovitis.  On the October 1963 separation Report of Medical History, the Veteran reported that he was in good health, with the exception of his knees.  The October 1963 separation Report of Medical Examination noted, objectively, tender tibial tuberosity, bilaterally; the "Summary of Defects and Diagnoses" indicated chronic Osgood-Schlatter's disease, "EPTS."  

The Veteran underwent a VA knee examination in April 2015.  He reported that both of his knees were painful and locked during service.  He stated that he sought treatment for knee complaints at the VAMC in New Orleans in 1963 and 1964, at which time he was placed on bed rest.  He stated that he sought further care by a civilian orthopedist who offered surgery to both knees.  The Veteran reported that he found a chiropractor who was able to provide relief to both knees with manipulation alone.  He stated that both of his knees remained painful and that he last sought medical care in 1984.  

The April 2015 VA examiner diagnosed knee joint osteoarthritis of the both knees.  The VA examiner opined that the claimed knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no finding of osteoarthritis to either knee during military service; that the Veteran was noted to have findings of Osgood-Schlatter's disease to the right knee which existed prior to service; and that his current finding of bilateral osteoarthritis was consistent with natural aging and less likely as not caused by or related to knee complaints during military service.  

The Veteran submitted a private treatment record, dated in May 2016, from Dr. K.P.M.  The Veteran endorsed knee pain, locking, and popping since being in the military.  The treatment record confirmed a diagnosis of medial compartment arthritis of both knees.  Dr. K.P.M. opined that while the Veteran did not currently have Osgood-Schlatter's disease, he did have arthritis that "probably" started when he was in the military.  Notably, without any other rationale or supporting data, the physician's use of "probably" renders his opinion speculative.  

The Board initially notes that none of the private or VA medical records referenced by the Veteran in the April 2015 VA examination report are currently associated with the claims file.  On remand, the AOJ should also obtain these, and any other outstanding VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records. See 38 C.F.R. § 3.159 (c).

Additionally, in light of the STRs and the April 2015 VA opinion indicating that a knee condition existed prior to service, an addendum opinion should be obtained to address whether any currently diagnosed right and/or left knee disorder preexisted service and, if so, whether it was aggravated therein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's VA treatment records, to include any treatment received at the VAMC in New Orleans, from approximately 1963 to 1984.

2. The Veteran should also be given an opportunity to identify any additional healthcare providers, to include the chiropractic treatment referred to during the April 2015 VA examination.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3. Thereafter, obtain an addendum medical opinion from the April 2015 VA knee and lower leg conditions system examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed bilateral knee disorder.  The examiner is requested to review the record and offer opinions that address the following: 

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed right and/or left knee disorder preexisted the Veteran's active service. 

(b) If so, state whether there is clear and unmistakable evidence that the preexisting right and/or left knee disorder WAS NOT aggravated (i.e., permanently worsened) during service; or whether, it is clear and unmistakable that any increase in service was due to the natural progress of the disorder. 

(c) As to any right or left knee disorder NOT found to clearly and unmistakably exist prior to the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is related to the Veteran's military service, to include the treatment for knee pain and diagnoses of Osgood-Schlatter's disease therein.  

A complete rationale should be given for all opinions and conclusions expressed. 

4. After the completion of the instructions of paragraphs 1 through 3 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




